ETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Patent Publication No. 2015/0126132; hereinafter Chung) in view of Marcu et al. (US Patent No. 10,217,438).
With reference to claims 1 and 7, Chung discloses a method (see Fig. 1) comprising:
displaying, on a touchscreen display (UI externally provided; see paragraph 54) in communication with a test and measurement instrument (ED) (see paragraph 52), a user interface (UI interaction using sliders, etc.; see paragraph 56) having an axis (in teaching presenting test results in the form of a number of known types of graphics to provide results; see paragraph 76) associated with a controlled output parameter (test parameters) of the test and measurement instrument (see paragraphs 56-57) and a second axis (in teaching presenting test results in the form of a number of known types of graphics to provide results; see paragraphs 56, 76) associated with a second parameter functionally related to the controlled output parameter (in teaching test scripts that rely on one or more parameters for performing test as well as data results related to operational parameters at the time the data was collected; see paragraphs 63, 69, 76);
detecting a touch input at the touchscreen display (see paragraph 54), the touch input comprising a continuous slide gesture made by a user substantially along the axis of the user interface, the slide gesture beginning 
adjusting, with the test and measurement instrument, the controlled output parameter of the test and measurement instrument from the initial value to an adjusted value, the initial value corresponding to the first location of the slide gesture and the adjusted value corresponding to the second location of the slide gesture (post-processing (108); see paragraphs 71-72, 76); 
outputting the controlled output parameter (test results), at the adjusted value, from the test and measurement instrument to the device under test (in teaching reporting output values; see paragraphs 73), 
measuring, with the test and measurement instrument, the second parameter that is functionally related to the controlled output parameter at the initial value and the adjusted value of the controlled output parameter (in teaching operational parameters related to the data collected at the time of test or running multiple test; see paragraph 69, 76, 81).
in which the device under test comprises a device other than the test and measurement instrument or the touchscreen display (in teaching the input device and the display may be distinct peripheral connected to the wireless device; see paragraphs 13, 45).
	While disclosing the usage of a slide gesture in a user interface for controlling the output parameters as explained above, Chung fail to 
	Marcu discloses a user interface arrangement of a touchscreen display device (see column 6, lines 45-48; lines 59-62) displaying an orthogonal grid (column 2, lines 40-44; Figs. 10M-O) having an axis associated with a controlled output parameter (display parameters) adjusted by the user, wherein the user interface being capable of outputting the controlled output parameter, at an initial value to an adjusted value according to input by the user, and a second parameter that is functionally related to the controlled output parameter at the initial value and the adjusted valued of the controlled output parameter (see column 2, lines 10-21; 42-49).
	  Therefore it would have been obvious to one having ordinary skill to allow the usage of an user interface arrangement of a touch screen display device similar to that which is taught by Marcu to be carried out the touch screen device similar to that which is taught by Chung to thereby simplify operation of adjustments (Marcu; column 6, lines 26-27).

With reference to claim 3, Chung and Marcu disclose all that is required as explained above with reference to claim 1, wherein Marcu further discloses that the adjusting further comprises continuously adjusting 

With reference to claim 4, Chung and Marcu disclose all that is required as explained above with reference to claim 3, wherein 
Neither Chung nor Marcu discloses the displaying data points as recited, however, the examiner finds that the displaying movement points in a grid arrangement similar to that which is displayed  (Marcu, Figs. 1-2).
Therefore it would have been obvious to one having ordinary skill in the art to allow the user to have a visual representation of movements within the grid to thereby allow for accurate adjustments to be made in a simplified manner (see Marcu; column 4, lines 10-27).

With reference to claim 5, Chung and Marcu disclose all that is required as explained above with reference to claim 4, wherein Marcu further discloses in which the displaying the series of data points is substantially contemporaneous with the slide gesture being made from the first location to the second location (see Marcu; column 4, lines 10-27).

With reference to claim 6, Chung and Marcu disclose all that is required as explained above with reference to claim 1, wherein Marcu further discloses displaying, on the touchscreen display, a slider icon at the 

With reference to claim 8, Chung discloses a system (see Fig. 1) comprising:
a test and measurement instrument (ED) configured to;
output a controlled parameter (test parameter) to a device under test and to adjust the controlled parameter within a range of values, the range of values including an initial value and an adjusted value (see paragraphs 73-74), and
measure a second parameter that is functionally related to the controlled output parameter at the initial value and the adjusted value of the controlled output parameter (in teaching operational parameters related to the data collected at the time of test or running multiple test; see paragraph 69, 76, 81); and 
a touch screen display (UI externally provided; see paragraph 54) in communication with the test and measurement instrument (see paragraph 54), the touchscreen display being configured to;
detect a slide gesture made by a user substantially along an axis of a grid displayed on the touchscreen display, the slide gestures beginning at a 
communicate to the test and measurement instrument information corresponding to the first location and the second location (see paragraphs 75-76), and
displaying, on an axis associated with a controlled output parameter of the test and measurement instrument (see paragraphs 73-74),
wherein the initial value corresponding to the first location of the slide gesture and the adjusted value corresponding to the second location of the slide gesture (post-processing (108); see paragraphs 71-72, 76); 
in which the device under test comprises a device other than the test and measurement instrument or the touchscreen display (in teaching the input device and the display may be distinct peripheral connected to the wireless device; see paragraphs 13, 45).
	While disclosing the usage of a slide gesture in a user interface for controlling the output parameters as explained above as well as graphical plot values (see paragraphs 73-74), Chung fail to specifically disclose a grid having an axis for the second parameter associated with the controlled output parameter or outputting at an initial value and outputting an adjusted value as recited.
Marcu discloses a user interface arrangement of a touchscreen display device (see column 6, lines 45-48; lines 59-62) displaying an orthogonal grid and a second axis associated with the second parameter functionally related to the controlled output parameter (see column 2, lines 10-21; 42-49). 
Therefore it would have been obvious to one having ordinary skill to allow the usage of an user interface arrangement of a touch screen display device similar to that which is taught by Marcu to be carried out the touch screen device similar to that which is taught by Chung to thereby simplify operation of adjustments (Marcu; column 6, lines 26-27).
Neither Chung nor Marcu discloses the displaying data points as recited, however, the examiner finds that the displaying movement points in a grid arrangement similar to that which is displayed  (Marcu, Figs. 1-2).
Therefore it would have been obvious to one having ordinary skill in the art to allow the user to have a visual representation of movements within the grid to thereby allow for accurate adjustments to be made in a simplified manner (see Marcu; column 4, lines 10-27).


claim 10, Chung and Marcu disclose all that is required as explained above with reference to claim 8, wherein Chung further discloses the test and measurement instrument is a bit error rate tester (see paragraph 68).

With reference to claim 11, Chung and Marcu disclose all that is required as explained above with reference to claim 8, wherein Chung further discloses the touchscreen display is in communication with the test and measurement instrument via a wireless connection (see paragraph 52).

With reference to claim 12, Chung and Marcu disclose all that is required as explained above with reference to claim 8, wherein Chung further discloses the touchscreen display is in communication with the test and measurement instrument via a universal serial bus (USB) connection (see paragraph 52).

With reference to claim 13, Chung and Marcu disclose all that is required as explained above with reference to claim 8, wherein Chung further discloses the touchscreen is an integral part of a mobile device that is remote from the test and measurement instrument (see paragraph 54).

claim 14, Chung and Marcu disclose all that is required as explained above with reference to claim 8, wherein Chung further discloses the touchscreen is an integral part of the test and measurement instrument (see paragraph 54).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Marcu as applied to claim 8 above, and further in view of Robbins et al. (US Patent No. 6,236,363; hereinafter Robbins).
While Chung and Marcu discloses all that is required as explained above, including the teaching of a bit-error rate test being performed on the device (see paragraph 68), there fails to be specific disclosure of a source-measurement unit as recited.
Robbins discloses a method and apparatus for verifying an antenna system wherein the test and measurement instrument is a source-measurement unit and the controlled parameter is a voltage or a current (as it is the function of a SMU) (see column 19, lines 33-40; line 65-20; Figs. 1-2).
Therefore one of ordinary skill in the art would have been motivated to allow the usage of a source-measurement unit similar to that which is taught by Robbins to be carried out in a system similar to that which is taught by .


Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. The applicant argues that the combination of references fail to disclose a device under test comprises a device other than the test and measurement instrument or the touchscreen display. Specifically it is the applicant’s position that Chung discloses that the ED is testing itself and not a separate device as recited.  The examiner finds that Chung discloses a device that is capable of performing test of the device as well as a separate configuration in which the display and touchscreen are separate from the device (see paragraphs 33, 45).  
It is also argued that the references fail to disclose adjusting the controlled output parameter of the test and measurement instrument from an initial value to an adjusted value corresponding to a slide gesture as recited.  The examiner finds that Chung discloses post processing procedure that allows the ED to execute processing of the collected data obtained during testing, including the usage of a GUI in the form of a slide bar for parameter selection (see paragraphs 56, 71).  Further the applicant took the interpretation that the examiner equates the test script of Chung to the 
As to displaying an orthogonal grid having an axis associated with a second parameter, the examiner finds that Marcu teaches the deficiency.  Chung discloses displaying output to the user in the form of a GUI which can 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BARRETT (US2008/0133168) discloses a method and apparatus for synchronizing plural test devices coupled to a host (see paragraphs 2-6, 8-13; Figs. 1-4, 7-8).
ZHANG et al (US10,397,386) discloses an apparatus and method associated with debugging a device under test and providing output in the form of graphical interfaces for the user to view and adjust test parameters (see abstract; column 4, line 6-column 5, line 22; column 8, line 47-column 9, line 25; column 9, line 60-column 10, line 37; Figs. 1-2, 5, 8).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625